Order entered on September 3, 1965, granting in part petitioner’s motion to invalidate certain “ nominating and/or designating petitions ” and validating other such petitions modified, on the law, on the facts and in the exercise of discretion, without costs and without disbursements, to the extent of granting the withdrawal application made by petitioner and deleting from said order the first decretal paragraph. (See Matter of Lutkitz v. Power, 24 A D 2d 709.) Concur — Rabin, J. P., Valente and Eager, JJ.; Stevens, J., dissents and votes to affirm.